 In the Matter Of COLORADO INSULATING COMPANYandINTERNATIONALUNION OF OPERATING ENGINEERS,LOCAL #1, AFLCase No. 30-RC-132.-Decided May 3,19/0DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before Clyde F.Waers, hearing officer of the National Labor Relations Board.Thehearing officer's rulings made at the hearing are free from prejudicialerror and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Members Reynolds, Murdock, andGray].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The labor organizations named below claim to represent certainemployees of the Employer.'3.The Intervenor contends that a contract having its anniversarydate on February 1, 1948, and automatically renewable annuallythereafter, in the absence of 30 days' notice in writing, is a bar to thisproceeding.However, as the petition herein was filed within a reason-able period in advance of the time set in the automatic renewal clauseof the contract, we find, that the contract is not a bar to the presentdetermination of representatives.2We find that a question affecting commerce exists concerning therepresentation of employees of the Employer, within the meaning ofSection 9 (c) and Section 2 (6) and (7) of the Act.4.The following employees of the Employer constitute a unitappropriate for the purposes of collective bargaining within themeaning of Section 9_(b) of the Act :I Local720, International Hod Carriers,Building and Common Laborers,AFL, hereincalled the Intervenor,was allowed to intervene in these proceedings on the basis of analleged contractualinterest.2Matterof PacificTankers, Inc.,81 N. L. R. B. 325.83 N. L.R. B., No. 45.346 COLORADO INSULATING COMPANY347All production and maintenance employees of the Employer, exclud-ing engineers,3 office and clerical employees, guards, professional em-ployees, and supervisors as defined in the Act.DIRECTIONOF ELECTION 4As part of the investigation to ascertain representatives for the pur-poses of collective bargainingwiththe Employer, an election by secretballot shall be conductedat such timeas the Regional Director findsthat the Employer's operations have resumed, under the direction andsupervision of the Regional Director for the Seventeenth Region, andsubject to Sections 203.61 and 203.62 of National Labor Relations BoardRules and Regulations-Series 5, as amended,among the employeesin the unit found appropriate in paragraph numbered 4,above, whowere employed during the pay-roll period immediately preceding thedate of the election, including employeeswho didnot work during saidpay-roll period because they were ill or on vacation or temporarilylaid off, but excluding those employees who have since quit or been dis-charged for cause and have not been rehired or reinstated prior to thedate of the election,and also excluding employees on strike who arenot entitled to reinstatement,to determine whether they desire to berepresented,for purposes of collective bargaining,by InternationalUnion ofOperating Engineers, .Local#1, AFL, or by Local 720,International Hod Carriers,Building and Common Laborers, AFL,or by neither.3As the record clearly shows that these employees are supervisors who responsiblydirect, and can effectively recommend the discharge or discipline of, other employees intheir shift,we shall exclude them from the unit.Matter of Baking Industry Council,80N. L. R B 1590.*Either participant in the election directed herein may,upon its prompt request to, andapproval thereof by, the Regional Director,have its,name removed from the ballot.